Citation Nr: 1636334	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  08-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service connected posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to July 1963, and from October 1965 to January 1970, including combat service in the Republic of Vietnam.  The Veteran also had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a travel board hearing in September 2010 before the undersigned.  A copy of the transcript of the hearing is associated with the claims file.

This case was most recently before the Board in March 2016 when the case was remanded to obtain a medical opinion.  

The Veteran submitted a letter dated August 15, 2016 in which he appears to be asserting claims for earlier effective dates for an increased rating for PTSD and for a total disability rating based on individual unemployability (TDIU).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for service connection for headaches.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal for headaches, to include as secondary to service connected PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

The Veteran perfected an appeal for the issue of entitlement to service connection for headaches, to include as secondary to service connected PTSD.  In April 2016 the RO attempted to schedule the Veteran for Compensation and Pension examination pursuant to the Board's March 2016 remand order.  He declined examination and informed VA that he decided not to pursue the issue any more.  This serves to withdraw the appeal.  Thus, there remain no allegations of error of fact or law with regard to the issue for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.


ORDER

The appeal for service connection for headaches, to include as secondary to service connected PTSD is dismissed.  


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


